Citation Nr: 9932585	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral disorder of 
the feet, claimed as flat feet or broken arches.



WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

Mairi Nicola Morrison, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946 

This matter comes before the Board of Veterans' Appeals 
(hereinafter  "Board") from the July 1998 rating decision 
Department of Veterans Affairs (hereinafter  "VA") of the 
Regional Office in Cleveland, Ohio  (hereinafter "RO") 
which denied veteran's claim of service connection for flat 
feet/broken arches.


FINDING OF FACT

The veteran has offered an opinion that he currently suffers 
from a bilateral foot disorder, claimed as flat feet/broken 
arches and that the condition is related to his period of 
active service.


CONCLUSION OF LAW

The veteran's claim for service connection for a disorder of 
the feet, claimed as flat feet/broken arches, is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes that the National 
Personnel Records Center has been unable to locate the 
veteran's records, and that there is a possibility that the 
records have been lost in the fire of 1973. Therefore, there 
is a heightened duty imposed upon the Board to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  At this point the Board finds that the RO 
satisfied its duty by advising the veteran that his service 
medical records could not be located and giving the veteran 
an opportunity to submit alternative evidence.

The veteran has claimed that he suffers from flat feet/broken 
arches and that the condition is related to his period of 
active service.  Precedent of the U.S. Court of Appeals for 
Veterans Appeals (hereinafter, the Court), holds that the 
disorder of pes planus is the type of condition that lends 
itself to observation by a lay witness.  Falzone v. Brown, 8 
Vet.App. 398, 403 (1995).  In Falzone the appellant submitted 
statements regarding the continuity of symptomatology (pain) 
in connection with his feet and the Court found that these 
statements related to an observable condition, a factual 
pattern similar to that presented in this case.  Following 
the guidance of this decision, the Board finds that his 
claims of service connection are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  As a result, 
VA has a duty to assist him in developing facts that are 
pertinent to the claims, and further development is necessary 
prior to a decision on the merits.


ORDER

Evidence of a well-grounded claim for service connection for 
flat feet/broken arches having been submitted, to this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand portion of this decision.



REMAND

The Board observes that the veteran has not been afforded a 
VA examination in connection with his current claim.  Having 
determined that the veteran's claim is well grounded, the 
VA's duty to assist the veteran includes affording him a 
contemporaneous examination.  This is particularly so given 
the facts of this case where the veteran contends that his 
flat feet began in service and that he continues to have flat 
feet, but a physical examination performed in April 1946 in 
connection with the veteran's separation from service shows 
the feet were "normal."

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination of his feet to 
determine the nature and etiology of any 
foot disorders shown to be present. The 
claims folder, including a copy of this 
Remand and any evidence added to the 
record should be made available to the 
examiner.  All indicated tests or studies 
should be accomplished.  The examiner is 
requested to review all pertinent 
evidence in the claims file, including 
the veteran's April 1946 separation 
examination (the only available service 
medical record) and offer an opinion as 
to whether it is at least as likely as 
not that any current foot disorder, flat 
feet/broken arches, is related to the 
complaints the veteran reported he 
experienced during service.  The factors 
upon which the medical opinion is based 
must be set forth on the record.

2. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999), Booth v. Brown, 8 Vet. App. 109 (1995), Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

